Name: Political and Security Committee Decision Atalanta/8/2009 of 4Ã December 2009 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast (Atalanta)
 Type: Decision
 Subject Matter: defence;  politics and public safety;  European construction;  criminal law;  maritime and inland waterway transport;  Africa
 Date Published: 2009-12-12

 12.12.2009 EN Official Journal of the European Union L 327/40 POLITICAL AND SECURITY COMMITTEE DECISION Atalanta/8/2009 of 4 December 2009 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast (Atalanta) (2009/946/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2008/851/CFSP the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander. (2) On 22 July 2009, the PSC adopted Decision Atalanta/6/2009 (2) appointing Commodore Peter BINDT as EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Giovanni GUMIERO as the new EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast. (4) The EU Military Committee has supported that recommendation. (5) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Giovanni GUMIERO is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somalia coast. Article 2 This Decision shall enter into force on 13 December 2009. Done at Brussels, 4 December 2009. For the Political and Security Committee The Chairman O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 192, 24.7.2009, p. 68.